Citation Nr: 1646541	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy and borderline cardiomegaly.

2.  Entitlement to an initial compensable rating for history of left retinal macroaneurysm prior to February 20, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1990 and on active duty for training from August 1979 to November 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from March and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2015, the RO granted an increased rating of 10 percent for a left retinal macroaneurysm, effective February 20, 2013.  However, as the increased rating did not constitute a full grant of the benefits sought, the Veteran's claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in February 2016.  A transcript of the hearing is associated with the claims file.  

In February 2016, the Board remanded the claims for further development. 

In June 2016, the RO in part granted a TDIU, effective January 1, 2016.   
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.   On the record during the February 2016 Board hearing, in writing in March 2016, and in writing in May 2016, the Veteran withdrew the appeal of all issues on the condition of the award of a TDIU and permanent and total disability status.  

2.  In June 2016, the RO granted a TDIU, effective January 1, 2016, and granted permanent and total status, effective September 7. 2011, noting that the Veteran had received compensation at the 100 percent rate from September 7, 2011.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

The Veteran was hospitalized on September 7, 2011 for symptoms of right-sided paralysis and slurred speech.  After an extensive medical workup, attending clinicians diagnosed hemorrhagic stroke.  Later the same month, the RO granted service connection for stroke with mild slurred speech secondary to service-connected hypertension and assigned a 100 percent schedular rating, effective September 7, 2011.  The RO also granted special monthly compensation under the provisions of 38 U.S.C.A. § 1114 (s) because the Veteran also had additional independently rated disabilities ratable at 60 percent or more.  The RO determined that the stroke disability was not permanent and subject to later review.  

After review of the results of VA examinations in 2012, 2013, and 2014, in April 2014, the RO determined that the Veteran did not have a hemorrhagic stroke but rather a small left pontine infarction with very minimal residual deficit.   The RO proposed to reduce the rating to 10 percent.  In September 2015, the RO executed the reduction to 10 percent and terminated special monthly compensation effective January 1, 2016.  This decision is not on appeal.  

However, during the February 2016 Board hearing and in writing in March 2016, the Veteran through her representative submitted a conditional withdrawal of all issues on appeal if the Veteran was granted a TDIU, effective January 1, 2016, and permanent and total disability status, effective September 7, 2011.  

In May 2016, the Board remanded the claims on appeal for development that included direction to the agency of original jurisdiction to obtain additional VA and Social Security Administration treatment records and a comprehensive medical examination to assess the Veteran's overall function.  The additional records were received and associated with the claims file.  

In a June 2016 statement, the Veteran personally noted that an award of a TDIU and permanent and total status, both effective September 7, 2011 would fully satisfy the appeal.  

Later the same month, after a review of SSA medical and adjudicative records associated with the award of disability benefits also effective September 7, 2011, the RO granted a TDIU based on service-connected residuals of stroke, major depressive disorder, hypertensive heart disease, hypertension, right great toe bunion with osteoarthritis, and left retinal macroaneurysm.  The RO assigned an effective date of January 1, 2016, noting that the Veteran had received compensation at the 100 percent rate and special monthly compensation from September 7, 2011 to December 31, 2015.  

The Board finds that the criteria for withdrawal of an appeal have been met.  The conditions required by the Veteran and her representative articulated during the hearing, in writing in March 2016, and again in writing in May 2016 were fulfilled because the Veteran received compensation at the 100 percent rate and permanent and total status since the date of the stroke on September 7, 2011.  The Veteran's special monthly compensation was terminated, effective January 1, 2016, but this was not a specified condition of the withdrawal.  Moreover, as the TDIU is based on multiple disabilities, they are no longer independently ratable and thus the requirements for special monthly compensation are no longer met. 38 U.S.C.A. § 1114 (s) (West 2014). 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Bethany L. Buck   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


